Case 1:17-cv-08373-RBK-AMD Document 102 Filed 02/26/21 Page 1 of 5 PageID: 3997
                                                                   555 Eleventh Street, N.W., Suite 1000
                                                                   Washington, D.C. 20004-1304
                                                                   Tel: +1.202.637.2200 Fax: +1.202.637.2201
                                                                   www.lw.com

                                                                   FIRM / AFFILIATE OFFICES
                                                                   Beijing         Moscow
                                                                   Boston          Munich
                                                                   Brussels        New York
                                                                   Century City    Orange County
                                                                   Chicago         Paris
 February 26, 2021                                                 Dubai           Riyadh
                                                                   Düsseldorf      San Diego
                                                                   Frankfurt       San Francisco
                                                                   Hamburg         Seoul
 Hon. Ann Marie Donio                                              Hong Kong       Shanghai
 United States Magistrate Judge                                    Houston         Silicon Valley
                                                                   London          Singapore
 Mitchell H. Cohen Building & U.S. Courthouse                      Los Angeles     Tokyo
 4th & Cooper Streets                                              Madrid          Washington, D.C.
 Camden, NJ 08101                                                  Milan




        Re: In re Navient Corporation Securities Litigation, No. 1:17-cv-08373-RBK-AMD

 Dear Magistrate Judge Donio:

         On behalf of Defendants Navient Corporation, John F. Remondi, Somsak Chivavibul, and
 Christian M. Lown (collectively, “Defendants”), we submit this letter brief opposing Plaintiff’s
 request for an order compelling the production of causation and damages reports submitted by
 Michael Hartzmark and René Stulz in the Lord Abbett matter. Plaintiff contends that these reports
 “address damages issues that are nearly identical to those in this litigation and, accordingly, should
 be produced” in this case. Dkt. 101 at 1. This claim is meritless. The causation and damages
 issues in Lord Abbett are far different from those being litigated here. For this reason, and those
 set forth below, Defendants respectfully request that the Court deny Plaintiff’s motion.

 I.     BACKGROUND

          Navient Corporation is presently involved in two securities class actions: Lord Abbett
 Affiliated Fund, Inc., et al. v. Navient Corporation, et al., No. 1:16-cv-00112-MN (D. Del.) (“Lord
 Abbett”), and this action.

          The Lord Abbett action was filed in early 2016 on behalf of investors who purchased
 Navient securities between April 17, 2014 and December 28, 2015. The Lord Abbett plaintiffs
 assert claims against Navient and certain officer and director defendants under both Section 10(b)
 of the Exchange Act and Section 11 of the Securities Act. The Section 10(b) claims, initially
 brought on behalf of purchasers of Navient common stock, 210 different Navient notes, and
 Navient options, involve two discrete sets of allegations. The first challenges Navient’s accounting
 for its loan loss allowance and loan loss provisions, which the Lord Abbett plaintiffs contend were
 understated from the second quarter of 2014 through the first quarter of 2015. The second
 challenges Navient’s statements regarding its forbearance practices, which plaintiffs contend failed
 to disclose an alleged scheme by Navient to steer borrowers into forbearance rather than other
 repayment options. Plaintiff further alleges that the accounting misstatements were revealed by
 alleged corrective disclosures on July 13 and July 22, 2015, when the Company increased its
Case 1:17-cv-08373-RBK-AMD Document 102 Filed 02/26/21 Page 2 of 5 PageID: 3998
 Hon. Ann Marie Donio
 February 26, 2021
 Page 2




 allowance for loan losses, and that the forbearance misstatements were revealed by an alleged
 corrective disclosure on September 29, 2015, when the Consumer Financial Protection Bureau
 (“CFPB”) issued a report discussing the forbearance practices of student loan servicers.

         The Lord Abbett plaintiffs also assert Section 11 claims on behalf of purchasers of notes in
 three Navient offerings (two in November 2014, and one in April 2015). The Section 11 claims
 are predicated on the two sets of allegations outlined above, and a third set relating to the potential
 effects of a proposed rule by the Federal Housing Finance Agency (“FHFA”) regarding a particular
 Navient credit facility. According to plaintiffs, these allegations give rise to another alleged
 corrective disclosure on December 28, 2015, when Navient’s access to the credit facility was
 reduced.

         This action, in contrast, is brought solely on behalf of purchasers of Navient common stock;
 neither Navient notes nor Navient options are at issue. Furthermore, this action focuses on an
 entirely different time period, starting more than a year later: January 18, 2017 to November 20,
 2018. In addition, this action asserts only claims under Section 10(b) of the Exchange Act, and
 focuses on “misrepresentations about Navient’s regulatory risk” (Dkt. 101 at 2); it contains no
 allegations regarding Navient’s accounting for loan losses or access to credit facilities. This action
 also focuses on two different corrective disclosures: the October 5, 2017 announcement that the
 Pennsylvania Attorney General had filed a lawsuit against Navient, and a November 20, 2018
 Associated Press article addressing a Department of Education review of Navient’s servicing
 practices in March 2017.

         Notwithstanding the differences between these two actions, Plaintiff has requested that
 Defendants produce expert witness reports covering causation and damages issues from the Lord
 Abbett action. Importantly, Defendants have agreed to produce, and have produced, the Lord
 Abbett reports of Jon Veenis and Dr. Xiaoling Ang, two experts offering opinions regarding
 Navient’s loan servicing practices—an issue common to the two actions.1 However, Defendants
 have refused to produce the reports of the Lord Abbett defendants’ expert, Dr. René Stulz, or the
 Lord Abbett plaintiffs’ expert, Dr. Michael Hartzmark, on grounds that the causation and damages
 analyses specific to those reports simply are not relevant here—even under the broad standard
 governing “relevance.” Defendants agree that the parties have reached an impasse following good-
 faith efforts to resolve the dispute, and that the issue is ripe for court intervention.

 II.      ARGUMENT

         In assessing discovery obligations under Federal Rule of Civil Procedure 26, this Court has
 held that “[t]he complaint and its claims circumscribe the scope of discovery and it is against these
 claims that discoverability is determined as to each discovery request made.” Druding v. Care
 Alternatives, No. 08-2126, 2017 WL 11461795 at *3 (D.N.J. June 21, 2017); Solano-Sanchez v.
 State Farm Mutual Auto Ins. Co., No. 19-4016, 2021 WL 229400 at *2 (E.D. Pa. Jan. 22, 2021)
 (“To determine the scope of discoverable information under Rule 26(b)(1), the Court looks initially
 to the pleadings[.]”). Thus, the inquiry for this Court is whether, in light of the specific claims and

 1
  Defendants also have produced expert reports regarding loan servicing issues submitted by the
 Lord Abbett plaintiffs.

                                                   2
Case 1:17-cv-08373-RBK-AMD Document 102 Filed 02/26/21 Page 3 of 5 PageID: 3999
 Hon. Ann Marie Donio
 February 26, 2021
 Page 3




 defenses raised here, the discovery sought falls within the scope of discoverable information under
 Rule 26.

         Defendants acknowledge that certain issues span both this case and Lord Abbett.
 Specifically, plaintiffs in both actions allege that Navient improperly steered borrowers into
 forbearance instead of other repayment options. As a result, Defendants agreed to produce, and
 have produced, expert reports in the Lord Abbett action that address loan servicing. However,
 production of the reports prepared by Dr. Stulz and Dr. Hartzmark is not warranted because,
 contrary to Plaintiff’s assertion, the causation and damages issues in this case simply do not overlap
 with those arising in Lord Abbett. See, e.g., Cheri v. Linvas Corp., No. 17-8317 (MCA)(JAP),
 2019 WL 11271377 (D.N.J. May 31, 2019) (denying request for expert reports, among other
 things, in prior actions that involved the same “general alleged” claims but did not occur in the
 same time period).

          •    The claims in the cases are different. In addition to Exchange Act claims, the Lord
               Abbett action involves claims asserted under Section 11 of the Securities Act. The
               Section 11 claims differ substantially from those asserted here—most notably as to
               causation and damages, the subject of the expert reports that Plaintiff seeks. Causation
               is not an element of Section 11 claims; rather, defendants may disprove causation as an
               affirmative defense. And damages for Section 11 claims are calculated by a statutory
               formula. Dr. Stulz and Dr. Hartzmark each offered two types of damages reports in
               Lord Abbett: one addressing the Section 11 claims and one addressing the Section 10(b)
               claims. Given that Plaintiff here asserts no Section 11 claim, the Section 11 reports
               plainly are not relevant to the “complaint and its claims” here. Druding, 2017 WL
               11461795 at *3.

          •    The securities at issue in the cases are different. Plaintiff fails to mention that the
               Lord Abbett action involves securities not at issue here. Plaintiffs in Lord Abbett have
               brought claims on behalf of purchasers of Navient notes and purchasers of Navient
               options. Plaintiff here does not (and cannot) contend that analysis of these notes and
               options, and how they reacted to market events, has any bearing on this case.

          •    The class periods in the cases are different. While Plaintiff acknowledges that the
               class periods in the two cases do not overlap (Dkt. 101 at 2), he contends that the
               “nature of the market for its stock… would not differ from 2015 to 2018.” Yet he
               provides no support for this bald assertion—nor can he, as it defies reason that Navient
               securities would perform the same in the period immediately following the company’s
               April 2014 formation (the Lord Abbett class period), as they did during a wholly
               separate period commencing three years later (the class period in this action).

          •    The allegations in the cases are different. Finally, Plaintiff ignores the undisputed
               truth that Lord Abbett involves claims regarding loan loss reserves, credit facilities, and
               other issues not remotely present here. Instead, Plaintiff contends that the Lord Abbett
               case—and the causation/damages reports submitted therein—are similar to this case
               because “Navient’s misrepresentations caused damages to stockholders when news
               emerged that various regulatory agencies were considering taking legal action” against

                                                     3
Case 1:17-cv-08373-RBK-AMD Document 102 Filed 02/26/21 Page 4 of 5 PageID: 4000
 Hon. Ann Marie Donio
 February 26, 2021
 Page 4




               it. Dkt. 101 at 1. Yet this too is wrong. Plaintiff has cited—and the Lord Abbett
               plaintiffs have made—no such allegations. Moreover, to the extent Plaintiff contends
               the corrective disclosures are similar, he undercuts his own claims—as a broad
               disclosure of improper forbearance practices in 2015 is fatal to Plaintiff’s argument that
               Navient concealed these alleged practices in 2017 and 2018. See, e.g., SLF Holdings,
               LLC v. Uniti Fiber Holdings, Inc., No. 19-1813-LPS, 2020 WL 6484310, at *14 (D.
               Del. Nov. 4, 2020).

         Notwithstanding the above, Plaintiff insists that the “experts in this proceeding will
 necessarily have to opine on nearly identical issues as Dr. Hartzmark and Dr. Stulz.” Dkt. 101 at
 2. But the critical differences between the two cases—and the very different causation and
 damages analyses attendant to them—put the lie to Plaintiff’s argument. Indeed, if Plaintiff were
 correct, then any damages report issued by any expert in any prior litigation involving any similar
 company would be relevant, and would warrant production. Neither logic nor case law supports
 Plaintiff’s approach. Cheri, 2019 WL 11271377, at *2-3.

         Nor do Plaintiff’s own authorities support his assertion that expert reports from a different
 securities class action involving different claims, different securities, different issues, and a
 different class period are discoverable here. Dkt. 101 at 2, 3. For example, Plaintiff relies on Godo
 Kaisha IP Bridge 1 v. TCL Commun. Tech. Holdings Ltd., No. 15-634-JFB-SRF, 2018 U.S. Dist.
 LEXIS 37781, at *4 (D. Del. Mar. 8, 2018), which allowed discovery of prior expert reports
 regarding royalty rates because the “patents at issue do not need to be identical
 to…understand…licensing practices” and “comparable patents may be of assistance in
 determining a reasonable royalty rate.” Id. This case and the other authorities Plaintiff cites stand
 for the unsurprising and undisputed proposition that expert reports from other cases can be
 relevant; they do not support—much less establish—relevance here, where the causation and
 damages issues are so different.2 Read properly, these cases affirm Defendants’ position—that
 prior expert reports regarding industry practice, like the reports from Dr. Ang and Mr. Veenis that
 Defendants already have produced, are discoverable, while unrelated causation and damages
 reports are not.

         If Plaintiff genuinely seeks to probe how “the market reacted to news about” Navient, he
 can look to the reports authored by Dr. Stulz and Dr. Hartzmark and filed publicly in connection
 with the Lord Abbett class certification briefing. See Lord Abbett Affiliated Fund v. Navient Corp.,
 Case No. 1:16-cv-00112-MN at Dkt. 106, 119. Plaintiff’s failure even to acknowledge their
 availability makes clear that this purported justification for plaintiff’s motion is pure pretense. Any
 further discovery of Dr. Stulz and Dr. Hartzmark’s reports from Lord Abbett is nothing more than
 a “fishing expedition” of the kind that this Court routinely rejects. Cheri, 2019 WL 11271377, at


 2
   See, e.g., N.J. Mfrs. Ins. Grp. v. Electrolux, Inc., No. 10-1952 (WJM), 2011 U.S. Dist. LEXIS
 124411, at *12 (D.N.J. Oct. 26, 2011) (compelling production of expert reports analyzing defects
 in same product at issue in products liability case); Infernal Tech., LLC v. Microsoft Corp., No.
 2:18-CV-00144-JRG, 2019 U.S. Dist. LEXIS 186444, at *6 (E.D. Tex. May 3, 2019) (allowing
 discovery of patent-related reports where defendants showed patents were “proper comparative
 reference for purposes of infringement”).

                                                     4
Case 1:17-cv-08373-RBK-AMD Document 102 Filed 02/26/21 Page 5 of 5 PageID: 4001
 Hon. Ann Marie Donio
 February 26, 2021
 Page 5




 *3 (rejecting discovery for unrelated expert reports because it is “the sort of fishing expedition that
 goes beyond even Rule 26(b)’s broad scope of discovery”); see also Prof'l Recovery Servs. v. GE
 Capital Corp., No. 06-2829 (JBS), 2009 WL 137326, at *4 (D.N.J. Jan. 15, 2009) (rejecting any
 “fishing expedition precluded by the rule of proportionality”).

 III.     CONCLUSION

        Defendants respectfully request that the Court deny Plaintiff’s request to compel
 production of the Section 10(b) or Section 11 expert reports offered in the Lord Abbett matter by
 Dr. Stulz or Dr. Hartzmark.



                                                Respectfully,




                                                Christopher S. Turner (admitted Pro Hac Vice)
                                                of LATHAM & WATKINS LLP


  cc: All Counsel of Record (via ECF)




                                                   5
